Judgment, Supreme Court, Bronx County (Antonio I. Brandveen, J.), rendered June 28, 1989, convicting defendant after a jury trial of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him as a predicate felon to concurrent terms of imprisonment of from 7 to 14 years, unanimously affirmed.
Defendant sold two vials of crack to an undercover officer and was arrested shortly thereafter, still in possession of the prerecorded buy money. His defense at trial was that he was a self-employed cab driver and the money had just been paid to him by a fare.
Defendant contends that various aspects of the prosecutor’s cross-examination deprived him of a fair trial. His arguments are unpreserved, and we decline to review them in the interest of justice. If we were to reach these issues, we would find *615that the prosecutor was entitled to inquire into, and attempt to impeach defendant with, his claims regarding his present and past employment.
During the course of defendant’s testimony, the court instructed him not to speak with anyone during a luncheon recess. The same instruction was repeated before an overnight recess. Before the weekend recess the court gave no instruction whatsoever to defendant. For the first time, defendant argues that these instructions deprived him of the assistance of counsel. Having failed to raise any objection to the court’s instruction at trial, the claim is unpreserved for appellate review (People v Chapman, 97 AD2d 381, 382) and we decline to address it. If we were to address the issue, we would affirm. The instruction here did not explicitly refer to conversations with counsel, nor can it be determined on this record whether in fact defendant and counsel refrained from consultation as a result of this instruction.
We find no reason to reduce defendant’s sentence, as the sentence imposed was not an abuse of discretion. Concur— Carro, J. P., Rosenberger, Kupferman, Ross and Rubin, JJ.